Citation Nr: 9934790	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  94-37 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  The propriety of the initial noncompensable rating 
assigned for the veteran's service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased (compensable) evaluation for 
asbestosis.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.

4.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.

(The issue of entitlement to vocational rehabilitation 
training under Chapter 31, Title 38, United States Code is 
the subject a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946 and from April 1954 to October 1955.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating March 1993 and May 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Winston-Salem, North Carolina.  

In March 1993, the RO denied the veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities, as 
well as his petition to reopen his claim for service 
connection for PTSD.  The veteran appealed.  In January 1997, 
the Board granted the veteran's petition to reopen his claim 
for PTSD; service connection for this disability was 
thereafter established.  Also in January 1997, the Board 
remanded the veteran's claim for total disability rating 
based on individual unemployability due to service-connected 
disabilities.  

In the May 1998 rating action, which implemented the Board's 
grant of service connection, the RO assigned a noncompensable 
evaluation for the disability, effective September 6, 1992.  
In that same rating action, the RO also denied entitlement to 
a compensable evaluation for the veteran's asbestosis as well 
as to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.  The veteran has since timely appealed each of these 
determinations to the Board.

Because the veteran has disagreed with the initial rating 
assigned for his PTSD, the Board has recharacterized the 
issue as involving the propriety of the initial evaluation 
assigned.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In addition, as noted in the introduction to the January 1997 
decision, although perfected for appeal, in the March 1993 
rating action, the RO granted entitlement to nonservice-
connected pension benefits.  Because the veteran has not 
appealed the effective date of the award of these benefits, 
no issue involving the veteran's nonservice-connected pension 
benefits is now before the Board.  See Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir 1997).  

As further noted by the Board in January 1997, the veteran 
was scheduled to appear at a hearing before a member of the 
Board in January 1997.  However, by letter dated in December 
1996, his attorney indicated that the veteran had advised him 
that he no longer wished to appear for the scheduled hearing.  
In lieu of a personal hearing, the veteran's attorney 
submitted a videotape of his January 1993 RO personal hearing 
testimony, the transcript of which is in the file.  


REMAND

The Board has carefully reviewed the claims file and finds 
that, for varying reasons, each of the claims must be 
remanded.

With respect to the veteran's claim regarding the propriety 
of the initial noncompensable rating assigned for his PTSD, 
the Board observes that the claims folder reveals that, in 
March 1997, a VA Social and Industrial Survey was conducted.  
The examination report reflects that the examiner concluded 
that it was unlikely that the veteran was able to obtain or 
maintain any substantially gainful employment.  However, the 
social worker did not indicate whether the veteran's 
employability was due to his service-connected PTSD, his 
asbestosis, or both.   

In September 1997, the veteran underwent a VA psychiatric 
examination.  The following month, he underwent a fee-basis 
psychological evaluation.  The latter report reflects a 
diagnosis of depressive disorder, not otherwise specified; a 
diagnosis of PTSD was specifically ruled out.  The 
psychologist assigned a Global Assessment of Functioning 
(GAF) Scale score of 60.  The September 1997 examination also 
assigned a GAF of 60 after review of the claims file.

However, as noted by the Board in its January 1997 decision, 
a private physician, Dr. Edwin W. Hoeper, has treated the 
veteran on a regular basis for his PTSD.  In granting service 
connection, the Board cited Dr. Hoeper's May 1996 medical 
report, which states, among other things, that in the 
physician's opinion, the veteran was unable to form any 
permanent social or work relationships due to his PTSD.  The 
report also includes a summary of the psychiatric symptoms 
that the physician indicated were attributable to his PTSD, 
including anxiety, depression, irritability, an exaggerated 
startle response and social isolation.  Thereafter, Dr. 
Hoeper's treatment records, dated from May 1996 to September 
1998, were associated with the claims folder.  Moreover, in 
an October 1998 report, Dr. Hoeper reaffirmed his diagnosis 
of PTSD, and indicated that the veteran continued to take 
Prozac and Clonopin to treat the disability.  In addition, 
Dr. Hoeper stated that the disability was manifested by 
violent nightmares, hypervigilance, irritability, an 
exaggerated startle response and an inability to sustain 
social or work relationships.  With regard to his social 
impairment, the physician reported that the veteran 
"remain[ed] socially isolated ninety-five percent of the 
time."  Dr. Hoeper concluded by saying, "I consider his 
service-connected [PTSD] to render him permanently and 
totally disabled."

Unfortunately, neither the September 1997 VA examination 
report nor the October 1997 fee-basis report commented on the 
reports and treatment records prepared by Dr. Hoeper.  In 
this regard, the Board notes that, although Dr. Hoeper's 
October 1998 report is dated approximately one year 
subsequent to the VA and fee-basis reports, in an October 
1998 addendum to his October 1997 fee-basis report, the 
psychologist explained the basis for his conclusion that the 
results of the psychological tests, which were administered a 
year earlier, were valid., In any event, the Board is 
presented with conflicting assessment of the of the veteran's 
service-connected PTSD. 

Adding further to the confusion, the Board notes that in 
November 1998, a mere month after Dr. Hoeper's addendum, the 
veteran testified that he had recently attended a function 
sponsored by the Veteran's of Foreign Wars; that he was 
sociable when he went shopping; that he regularly attended 
his local church, and indeed; participated as an active 
member of the choir; and that he attended "senior club" 
events in Wendell, North Carolina.  As such, his testimony 
appears to conflict with Dr. Hoeper's assessment regarding 
the extent of his social isolation.

Under the circumstances, the Board concludes that a 
contemporaneous and thorough VA examination, one which takes 
into consideration the full history of the veteran's service-
connected disability as well as his current complaints, is 
required to accurately assess the extent and severity of his 
PTSD.  See Fenderson v. West, 12 Vet. App. at 127; Goss v. 
Brown, 9 Vet. App. 109, 114 (1996).  In doing so, the 
examiner should, to the extent possible, distinguish symptoms 
attributable to PTSD from other diagnosed psychiatric 
disorder(s), assign and explain the meaning of a Global 
Assessment of Functioning (GAF) Score for the veteran's 
overall psychiatric impairment, and explain the percentage or 
degree of impairment of that score that represents impairment 
due solely to PTSD, as well as whether any other diagnosed 
psychiatric disorder is related to his PTSD, e.g. depression.  
If the examiner is not able to distinguish the 
symptoms/degree of impairment due to PTSD from any other 
diagnosed psychiatric disorder, the RO should consider the 
decision of the United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims) 
(Court) in Mittleider v. West, 11 Vet. App. 181 (1998) 
(prescribing that, under such circumstances, the reasonable 
doubt doctrine dictates that all psychiatric symptoms be 
attributed to the service-connected disability), in the 
adjudication of the claim.  

In addition, the Board notes, as has the RO, that during the 
course of this appeal, the criteria for diagnosing and 
evaluating psychiatric disabilities were changed, effective 
on November 7, 1996.  61 Fed. Reg. 52,695 (1996).  Where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
As such, on remand, the RO must again evaluate this claim 
under both the former and the revised criteria.  The RO 
should also consider whether "staged rating," as prescribed 
in the Fenderson case, is appropriate for the PTSD claim.  
Prior to scheduling the veteran for the examination, however, 
the RO must obtain and associate with the claims file all 
outstanding records of pertinent medical 
treatment/evaluation.

As regards the veteran's claim for a compensable rating for 
his asbestosis, the Board observes that, in September 1997, 
pulmonary function tests (PFTs) were performed as part of a 
VA general medical examination.  The PFTs revealed that 
Forced Vital Capacity (FVC) was 66 percent of predicted; 
findings regarding the diffusion capacity of carbon monoxide 
in one breath (DLCO (SB)) were not reported.  The Board 
observes that pursuant to Diagnostic Code 6833, these 
findings comport with a 30 percent evaluation for asbestosis.  
However, the Board further observes that, a notation on the 
report containing the findings of the PFTs states, 
"Patient's mental status was extremely questionable.  
Patient wanted to discuss inappropriate subject matter not 
pertaining to pulmonary function during testing."  The 
examiner also commented that the veteran's cooperation and 
understanding during the testing was "questionable."

Thereafter, the veteran was afforded a VA respiratory 
examination in March 1998.  During the examination, PFTs were 
not administered, and instead the physician referred to the 
findings reported in September 1997.  In doing so, the 
physician commented that the findings were "not considered 
accurate due to the veteran's psychological inability to put 
his mind on the examination[,] according to the operator of 
the [pulmonary function studies].  He added, however, that 
even if the breathing tests were considered 100 percent 
accurate, his lung condition would not restrict him from 
doing the "usual activities that a 74 [year-old] would do."  
Citing the comments of the September 1997 examiner and the 
March 1998 physician, the RO essentially concluded that the 
results were speculative and denied entitlement to a 
compensable evaluation.  

In view of the foregoing, and the need for pulmonary function 
testing results to evaluate the veteran's disability, the 
Board finds that fulfillment of VA's duty to assist requires 
that he be afforded a contemporaneous and thorough VA 
examination (specifically to include pulmonary function 
testing) to accurate assess the severity of his asbestosis.  
See Colayong v. West, 12 Vet. App. 524, 532 (1999); Fenderson 
v. West, 12 Vet. App. at 127.  

With respect to the claims of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities and to a compensable rating 
pursuant to 38 C.F.R. § 3.324, the Board notes that, because 
each issue is dependent on the resolution of the veteran's 
claims regarding the evaluations for his PTSD and his 
asbestosis, a Board decision on either claim at this time 
would be premature.  See Henderson v. West, 12 Vet. App. 11, 
20 (1998).  

The Board also notes that, as regards his claim for a total 
disability rating based on individual unemployability, if the 
veteran is granted a single or combined 100 schedular 
evaluation for either his PTSD or his asbestosis, the total 
rating issue will be rendered moot.  See Green v. West, 11 
Vet. App. 472, 476 (1998), (citing Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 
(1999).  Similarly, assignment of a compensable evaluation 
for his PTSD or his asbestosis could render moot the question 
of the veteran's entitlement to a 10 percent rating for 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324.  Hence, the Board finds that the remaining 
issues on appeal are inextricably intertwined with the 
increased rating claims, and should be reconsidered (if 
necessary) after the RO adjudicates the increased rating 
claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless all issues have been considered). 

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
veteran.  This should specifically 
include any outstanding records of VA 
medical care from the Durham, North 
Carolina, VA Medical Center, as well as 
from Dr. Edwin W. Hoeper of Goldsboro, 
North Carolina, and from any other 
facility or source identified by the 
veteran.  The aid of the veteran and his 
attorney in securing such records, to 
include providing any necessary 
authorization(s), should be enlisted, as 
needed.  However, if any such records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran to undergo a comprehensive VA 
examination by a psychiatrist to 
determine the current severity of his 
service-connected PTSD.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, including a 
complete copy of this REMAND.  The 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
and diagnoses should be reported in 
detail.  The examiner should provide a 
multi-axial assessment, including 
assignment of a GAF score and an 
explanation of what the score means.  In 
doing so, the examiner should 
specifically comment on the findings 
contained in the September 1997 VA 
psychiatric examination report, the 
October 1997 fee-basis psychological 
examination report, the May 1996 and 
October 1998 private reports prepared by 
Dr. Hoeper, as well as any other 
pertinent medical evidence that is 
associated with the claims folder.  If 
more than one psychiatric disorder is 
diagnosed, the examiner should offer an 
opinion as to whether the symptomatology 
associated any such disorder(s) are 
distinct from those attributable to PTSD, 
and, if so, the percentage or portion of 
the GAF representing impairment 
attributable solely to PTSD.  The 
examiner must set forth all relevant 
findings, along with the rationale 
underlying any conclusions drawn or 
opinions expressed in a typewritten 
report.

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran to undergo a comprehensive VA 
respiratory examination to determine the 
current severity of his service-connected 
asbestosis.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  The examination report 
should reflect consideration of the 
veteran's documented, relevant medical 
history.  All appropriate tests and 
studies, including PFTs, should be 
conducted, and all clinical findings 
should be reported in detail.  The 
physician should specifically offer an 
opinion concerning the impact of the 
veteran's service-connected asbestosis on 
his ability to obtain and retain 
employment.  The examiner must set forth 
all relevant findings, along with the 
rationale underlying any conclusions 
drawn or opinions expressed (to include, 
as appropriate, citation to specific 
evidence in the record) in a typewritten 
report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. If any requested action is not 
undertaken, or is deficient in any 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should adjudicate 
the veteran's claims regarding the 
propriety of the initial noncompensable 
evaluation assigned for his PTSD as well 
as his claim for a compensable evaluation 
for his service-connected asbestosis, in 
light of relevant evidence of record, and 
all pertinent legal authority, 
specifically to include that cited to in 
the body of this remand.  In considering 
the PTSD claim, the RO must evaluate the 
issue under both the former and revised 
criteria, and determine whether staged 
rating is appropriate in light of the 
Court's decision in Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999).  
Thereafter, if not rendered moot (see 
Green v. West, 11 Vet. App. 472, 476 
(1998), citing Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994) and VAOPGCPREC 6-
99)), the RO should readjudicate the 
veteran's claim of entitlement to a 10 
percent rating for multiple 
noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324, as 
well as his claim of entitlement to a 
total disability rating based on 
individual unemployability due to 
service-connected disabilities.  The RO 
should provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns noted 
in this REMAND.

6.  If any benefits sought by the veteran 
continue to be denied, he and his 
attorney must be furnished a Supplemental 
Statement of the Case (SSOC) and given an 
opportunity to submit written or other 
argument in response before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 






remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


